Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 6/19/20, is a national stage entry of PCT/US18/66286, filed on 12/18/18. A claim for priority has been made to prov. appl 62608105, filed on 12/20/17.  

Status of Claims and Response to Restriction Requirement
Claims 1-20 are pending as of the response filed on 11/18/21. Applicant’s election of invention II, claims 1-16 and 20; bupropion as the additional therapeutic agent (claim 10); and fluoxetine as the psychotherapeutic agent (claim 17) in the reply filed on 11/18/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The elected invention and species are encompassed by claims 1-13 and 15-16. It is noted that claim 20, in the amended claim set filed on 11/18/21, is now drawn to a pharmaceutical composition rather than a method of treatment, and is therefore withdrawn from consideration. As only a single additional therapeutic agent was required for invention II, fluoxetine (SSRI) has been taken as the additional species of therapeutic agent. The restriction is made final. 
s 14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/21.
Claims 1-13 and 15-16 were examined with respect to the elected species of fluoxetine as the additional therapeutic agent, and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites neurodegenerative disorders involving inflammation of the brain “such as Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, and ALS”. Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is well-known in the art that neurodegenerative disorders involving inflammation of the brain also include numerous other conditions, such as Lewy body dementia, prion diseases, multiple sclerosis, corticobasal degeneration, and 
Claims 15 and 16 both recite “The method of claim 13, wherein the”, but the rest of the portion of the claims following this recitation have been crossed-out. The metes and bounds of the claims are indefinite, as it is uncertain what the claims are actually directed to. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heldman, WO 200969126 A1 (publ 6/4/2009).
The claims are drawn to a method for preventing, ameliorating or alleviating neuropsychiatric symptoms and psychiatric disorders associated with TBI and related disorder comprising administering to a human in need of such treatment a composition comprising opipramol in an amount effective to prevent, alleviate, or ameliorate one or more symptoms of the TBI related disorder. By Applicant’s definition in the specification, Alzheimer’s, Parkinson’s, Huntington’s, and ALS are included as TBI related disorders (para [0079]). 
Heldman teaches compositions and methods for treating nervous system disorders comprising a combination of a nicotinic agonist and a nicotinic acetylcholine receptor desensitization inhibitor such as opipramol (Title & Abstract; p. 3, lines 14-16). Heldman teaches the combination of nicotinic agonist and nicotinic acetylcholine receptor (nAChR) desensitization inhibitor makes the nicotinic agonist more efficacious with a  prolonged duration of action (p. 1, lines 5-14). Heldman teaches opipramol as a preferred nAChR desensitization inhibitor (p. 4, line 28-p. 5, line 1; p. 5, lines 10-13). Heldman teaches compositions comprising the nicotinic agonist and nAChR desensitization inhibitor such as opipramol to be suitable for various routes of delivery, including orally, transdermally, or parenterally (p. 5, lines 17-20). Additionally, the composition can be in the form of a controlled release dosage form, wherein the nicotinic agonist (nicotine) and opipramol are delivered continuously over at least 12 hours, a day, over at least 3 days, or over at least 7 days (p. 5, line 27-p. 6, line 2). Heldman teaches the compositions to be useful for treating a CNS or PNS disease, disorder, or condition, including anxiety, depression, Alzheimer’s, Parkinson’s, 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have prevented, ameliorated, or alleviated neuropsychiatric symptoms and psychiatric disorders associated with TBI related disorders such as Alzheimer’s or Parkinson’s disease, comprising administering to a human patient in need thereof an effective amount of a composition comprising a nicotinic agonist and a nAChR desensitization inhibitor, opipramol, in consideration of Heldman. Heldman teaches compositions and methods for treating nervous system disorders comprising a combination of a nicotinic agonist and a nicotinic acetylcholine receptor desensitization inhibitor, with opipramol taught as a preferred nAChR desensitization inhibitor, and CNS or PNS disease, disorder, or conditions taught to be treated to  include anxiety, depression, Alzheimer’s, Parkinson’s, schizophrenia, Lewy body disease, vascular dementia, post-traumatic dementia, among others. Heldman also teaches prophylaxis and prevention of symptoms associated with the aforementioned disorders, as well as oral administration, wherein the daily dose of opipramol from about 50-200 mg/day overlaps with . 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yacoby-Zeevi et. al., WO 2016042413 A1 (publ. 3/24/2016).
Yacoby-Zeevi teaches compositions for transdermal delivery of active agents such as opipramol (Title & Abstract). Yacoby-Zeevi teaches the transdermal compositions to comprise 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have prevented, ameliorated, or alleviated neuropsychiatric symptoms and psychiatric disorders associated with TBI related disorders such as Alzheimer’s, Huntington’s, or Parkinson’s disease, comprising administering to a human patient in need thereof an effective amount of a transdermal composition comprising opipramol in consideration of Yacoby-Zeevi. Yacoby-Zeevi teaches a method of treating a CNS or PNS disorder in a patient comprising administering the transdermal composition comprising opipramol, wherein the amount of opipramol administered is effective to treat the disorder, and disorders to be treated include cognitive disorders or cognitive dysfunction, inclusive of neurodegenerative diseases, disorders, or conditions such as Alzheimer’s, Parkinson’s, Huntington’s, anxiety, and depression, among 

Information Disclosure Statement
The IDS filed on 12/14/20 has been considered. 

Conclusion
Claims 1-13 and 15-16 were examined and are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627